Exhibit 10.26
 
 
AMENDMENT NO. 1
TO
CONVERTIBLE PROMISSORY NOTE
 
 This Amendment No. 1 to the Convertible Promissory Note (this "Amendment") is
executed as of August 8, 2011, by MINERCO RESOURCES, INC., a Nevada corporation
(the “Maker”); and ASHER ENTERPRISES, INC., a Delaware corporation, or its
assigns ("Holder") to amend the Convertible Promissory Note dated February 3,
2011 between those parties (the "Note").

 The Maker and the Holder desire to amend the Note and further agree as follows:
 
1. Capitalized Terms. Except as expressly provided in this Amendment, all
capitalized terms used in this Amendment have meanings ascribed to them in the
Note and those definitions are incorporated by reference into this Note.
 
2. Section 1.2 of the Note shall be deleted and the following shall be
substituted therefor:
 
“Conversion Price.
 
Calculation of Conversion Price.  The conversion price (the “Conversion Price”)
shall equal the Variable Conversion Price (as defined herein) (subject to
equitable adjustments for stock splits, stock dividends or rights offerings by
the Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events).  The "Variable Conversion
Price" shall mean 31% multiplied by the Market Price (as defined herein)
(representing a discount rate of 69%).  “Market Price” means the average of the
lowest three (3) Trading Prices (as defined below) for the Common Stock during
the ten (10) Trading Day period ending on the latest complete Trading Day prior
to the Conversion Date.  “Trading Price” means, for any security as of any date,
the closing bid price on the Over-the-Counter Bulletin Board, or applicable
trading market (the “OTCBB”) as reported by a reliable reporting service
(“Reporting Service”) designated by the Holder (i.e. Bloomberg) or, if the OTCBB
is not the principal trading market for such security, the closing bid price of
such security on the principal securities exchange or trading market where such
security is listed or traded or, if no closing bid price of such security is
available in any of the foregoing manners, the average of the closing bid prices
of any market makers for such security that are listed in the “pink sheets” by
the National Quotation Bureau, Inc.  If the Trading Price cannot be calculated
for such security on such date in the manner provided above, the Trading Price
shall be the fair market value as mutually determined by the Borrower and the
holders of a majority in interest of the Notes being converted for which the
calculation of the Trading Price is required in order to determine the
Conversion Price of such Notes.  “Trading Day” shall mean any day on which the
Common Stock is tradable for any period on the OTCBB, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded.
 
 
1

--------------------------------------------------------------------------------

 
3.   Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against the party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.  This Amendment shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all the parties reflected hereon as the signatories.
 
4. Third Parties. Except as specifically set forth or referred to herein,
nothing herein express of implied is intended or shall be construed to confer
upon or give to any person other than the parties hereto and their permitted
successors or assigns, any claims, rights, remedies under or by reason of this
Amendment.
 
5. Governing Law.  This Amendment shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely within such State and the federal laws of the United States
of America, without regard to the conflict of laws rules thereof.
 
6. Integration. Except as specifically set forth by this Amendment No. 1, the
rest and remainder of the terms and conditions of the Note shall remain in full
force and effect without change or modification with the same force and effect
as if more fully set forth hereat.

 
 IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.
 
IMINERCO RESOURCES, INC.
       
By:
      SAM MESSINA     Chief Financial Officer        

 
 
ASHER ENTERPRISES, INC.
       
By:
   
Name: Curt Kramer
 
Title:   President
 
1 Linden Pl., Suite 207
 
Great Neck, NY. 11021
 

 
 
2